Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ A compressor comprising a compressing assembly comprises an orbiting scroll and a fixed scroll, a main frame is mounted on the fixed scroll accommodates the orbiting scroll, wherein a rotation shaft passes through the main frame, an oil transfer channel defined in at least one of the orbiting scroll or the main frame and configured to transfer the oil supplied from the rotation shaft, a decompressing structure that is disposed in the oil transfer channel or a fixed channel, the fixed scroll defines a receiving hole that extends through one surface of the fixed scroll and is in fluid communication with the fixed channel, a muffler coupled to the fixed scroll and seals the receiving hole. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 5:  Claim 5 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ A compressor comprising a compressing assembly comprises an orbiting scroll and a fixed scroll, a main frame is mounted on the fixed scroll accommodates the orbiting scroll, wherein a rotation shaft passes through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2018/0328364 to Kim et al and US Patent 5,263,822 to Fujio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/25/2022